Citation Nr: 0209660	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  01-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
shoulders, knees, ankles, and cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, dated in April 2000.  That decision denied the 
veteran's claims of entitlement to service connection for 
arthritis or the hands, shoulders, knees, ankles, and 
cervical spine.  The denial of service connection was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board remanded the issues that are the subject of this 
decision in September 2001.  Review of the actions performed 
by the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the veteran submitted a statement in 
March 2002 that reports increased more frequent severe pain 
as residuals of his service-connected back injury.  The issue 
is referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  There is no contemporaneous supporting evidence that the 
veteran was a prisoner of war (POW) of the Japanese 
government in 1944.

3.  There is competent medical or X-ray evidence that the 
veteran has post-traumatic arthritis of the hands, shoulders, 
knees, or cervical spine, or any type of arthritis involving 
the ankles.

4.  The veteran's degenerative arthritis of the hands, 
shoulders, knees, and cervical spine was first shown decades 
after service and there is no competent evidence linking his 
arthritis of multiple joints to any incident of service, to 
include trauma. 

5.  The veteran's degenerative arthritis of the hands, 
shoulders, knees, and cervical spine was not caused or 
aggravated by his service-connected post-traumatic arthritis 
of the lumbar spine.
 

CONCLUSION OF LAW

Arthritis of the hands, shoulders, knees, ankles, and 
cervical spine was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein; and his arthritis of the hands, shoulders, knees, 
ankles, and cervical spine is not proximately due to or the 
result of a service connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of service connection for 
arthritis of the hands, shoulders, knees, ankles, and 
cervical spine.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the April 2000 RO decision, the Statement of 
the Case issued in December 2000, a Supplemental Statement of 
the Case issued in February 2002, and the Board's September 
2001 remand informed the veteran and his representative of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  These 
documents explained to the veteran what VA would do and what 
he needed to do to support his claim.  All of the relevant 
evidence and applicable law and regulations have been 
considered.  The RO's attempts to verify the veteran's 
alleged POW status were unsuccessful, to include contacting 
Army Review Board Agency.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  That is, in view of the absence of any 
relevant abnormal findings until decades after service, an 
examination at this late date with an opinion on whether the 
arthritis is linked to service would be speculative at best.  
A June 2000 VA examination was conducted, which did not 
suggest a causal link to service or to a service connected 
low back disability.  In sum, there is no indication in this 
case that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to service connection 
for arthritis of the hands, shoulders, knees, ankles, and 
cervical spine.  

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim although it originally 
based its determination on the concept of a well-grounded 
claim.  The RO has also provided the veteran with clear 
notice of the evidence considered and the types of evidence 
he needed to submit to support his claim. Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  No additional 
assistance or notification to the veteran is required based 
on the facts of the instant case. 


Factual Background

Review of the veteran's service medical records reveals no 
indication of POW status.  The veteran was treated for 
tonsillitis and prostatitis in February 1945.  He underwent a 
tonsillectomy in February 1945.  Late in February 1945, he 
was treated for complaints of migrating back pains and 
nocturia of one or two years duration.  The examiner at 
separation from service recorded all normal findings on the 
physical examination report.  

The veteran was granted service connection for malaria in 
September 1946.  Residuals of a back injury, arthritis, 
diabetes, although claimed, were not found on his separation 
examination in March 1946 and service connection was denied.  
In October 1946, the veteran was awarded service connection 
for prostatitis.  

The report of a February 1947 VA examination includes 
statements of history.  The veteran noted that he had an 
onset of prostate gland trouble in January 1945.  The veteran 
was in India.  He was treated in an Army hospital for 6 weeks 
for the condition.  The veteran had his tonsils removed while 
in an Army hospital in India.  He had had the onset of 
malaria while in Sun Valley, India.  He was treated 
repeatedly on sick call.  He had had recurrent attacks since 
discharge.  He reported pain, aching, and weakness of the 
lower lumbar region of the back.  On examination the veteran 
was diagnosed with arthritis, chronic, hypertrophic, of the 
lumber intervertebral joints, moderate, symptomatic.  Based 
on that examination, later in February 1947 he was awarded 
service connection for arthritis, hypertrophic, or the lumbar 
spine.
 
The veteran was examined in March 1948 by VA.  He was 
diagnosed with arthritis, chronic, hypertrophic, sacroiliac 
joints, bilaterally, moderate.  The examiner noted that the 
veteran incurred an injury to the lumbar spine when he 
slipped from the wing of a plane at Brooks Field Texas in 
1943 and fell to pavement injuring his back.

The veteran was next examined in March 1949.  The diagnosis 
was the same.

The veteran submitted the examination report of R. Haley, 
M.D. in May 1949.  The diagnoses were osteoarthritis, 
lumbosacral spine, chronic, "nonesupprorative," symptomatic 
and bilateral sacral iliac disease, chronic, more marked on 
the right, severe.

The veteran was next examined in April 1951.  At that time, 
it was noted that he incurred traumatic injury to the low 
back when he fell from the wing of an airplane when gassing 
it at Brooks Field while in service.  No residuals of the 
injury to the low back were found on examination, and 
arthritis of the sacroiliac joints was not found.

The veteran submitted a second report from Dr. R. Haley, 
dated in May 1951.  The doctor diagnosed osteo-arthritis of 
the lumbosacral spine, chronic, moderate and sacroiliac 
disease, chronic, bilateral severe, requiring the wearing of 
a brace.

The veteran filed a claim for service connection for the 
cervical spine, shoulder, knees, ankles, and hands.  He felt 
the condition was adjunct to his service-connected arthritis 
back condition because the arthritis had spread to the other 
joints.

The veteran has submitted treatment records from M.A. 
Escobar, M.D., in support of his claims.  Review of the 
records does not reveal treatment for arthritis.

The veteran submitted newspaper articles, dated in July 1982 
and July 1984, that identify him as a former POW honored 
during POW/MIA Day observances.

The veteran was examined by VA in June 2000.  The examiner 
noted that the veteran served during World War II.  He 
reported that the veteran was a POW for 31/2 months of the 
Japanese prior to escaping.  He related a minor plane crash 
in 1944 where he sustained multiple injuries but no definite 
orthopedic surgery was involved.  Due to his age, he was an 
unclear historian but did complain of multiple joint pain 
presently.  He took ibuprofen on a daily basis.  He continued 
non-operative treatment for his orthopedic complaints.  The 
examiner diagnosed chronic neck pain with severe degenerative 
joint disease, no radiculopathy, chronic back pain with mild 
degenerative joint disease and no radiculopathy, bilateral 
shoulder pain with probable degenerative rotator cuff tears 
as well as degenerative joint disease, AC joints bilaterally.  
A history of bilateral ankle injuries, no radiographic 
findings, bilateral knee mild degenerative joint disease, 
bilateral hands: multiple degenerative joint disease.  The 
examiner noted that clearly, by physical examination and 
radiographic examination, the veteran had multiple areas of 
degenerative joint disease that certainly limit him to some 
extent; however, his activity level was difficult to discern 
and more than likely is limited due both to his age as well 
as his degenerative joint disease.

The RO attempted to verify the veteran's status as a former 
POW with the National Personnel Records Center (NPRC).  
Despite several efforts, the VA has been unable to obtain 
service records, including personnel records, which are 
presumed lost in the 1973 NPRC fire.  (In cases such as 
these, the VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367  
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of this veteran's claim is undertaken with 
this duty in mind.)

The NPRC reports that it did search its lists of World War II 
and Korean POW's and was unable to verify the veteran's 
status as a POW.

The Department of the Army, Review Boards Agency, reviewed 
the historical files of the Army Air Corps, 498th Air Service 
Squadron and the Prisoner of War listing for those held by 
the Japanese during World War II located at the National 
Archives, College Park, Maryland.  This review failed to 
identify the veteran as missing service member in a plane 
crash in 1944 or as a POW. 

The veteran submitted an article regarding insignia worn by 
American servicemen during World War II in the China-Burma-
India Theater.  He also submitted newspaper articles dated in 
July 1982, April 1983, July 1984, July 1985, and November 
2001, and one undated, that identify the veteran as a former-
POW during World War II.

The veteran submitted several pages defining various medical 
terms, including arthritis, hypertrophic, sacroiliac joints, 
rheumatoid arthritis, malaria, and chronic prostatitis. 

Law and Regulation

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Notwithstanding, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (a) (2001). Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Arthritis, if manifested to a compensable degree within one 
year of service, shall be granted service connection although 
not otherwise established as incurred in service.  38 C.F.R. 
§ 3.307, 3.309(a) (2001).

A disease specific to former POW's listed in 38 C.F.R. 
§ 3.309(c) (2001), will be considered to have been incurred 
in service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2001).  If a veteran 
is a former POW and was interned or detained for not less 
than 30 days, post-traumatic osteoarthritis shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied. 38 C.F.R. 
§ 3.309(c) (2001).

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b). Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997). If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

The Board is unable to find sufficient evidence in the record 
to verify the veteran's status as a former POW.  The veteran 
alleges that he was held by the Japanese for three months 
during 1944.  The available contemporaneous medical records 
make no note of a three-month period as a POW.  Likewise, the 
veteran submitted to frequent examinations and made several 
claims subsequent to his period of active service.  He did 
not indicate during any of the examinations or prior claims 
that he was a former POW.  It was not until June 2000 that 
the veteran notified the VA of his alleged former POW status.  
The Board specifically remanded this case to try and verify 
the veteran's alleged POW status but, pursuant to that 
remand, the RO contacted the Army Review Board and that 
agency failed to identify the veteran as having been listed 
as missing or a POW.  The Board is unable to accept the 
newspaper clippings as affirmative proof, because they do not 
reveal whether the veteran's status was verified in any way.

However, if the Board were to accept the veteran's allegation 
that he is a former POW, service connection would not be in 
order under the presumptive service connection provisions of 
38 C.F.R. § 3.307 and 3.309(c).  The veteran has not been 
diagnosed with post-traumatic (emphasis added) osteo-
arthritis, but rather degenerative joint disease of the neck, 
back, AC joints, knees and hands.  

The record also does not contain sufficient evidence to 
support the grant of service connection for arthritis of the 
hands, shoulders, knees, ankles, and cervical spine.  There 
has been no showing of a diagnosis in service to support a 
finding of direct service connection.  Review of the 
veteran's service medical records is completely negative for 
any complaint, finding, or treatment for arthritis or joint 
pain of the hands, shoulders, knees, ankles, or cervical 
spine.  The veteran did sustain a back injury and service 
connection is in effect for the residuals of that injury, but 
there is no indication of additional trauma to any of the 
joints at issue.  The veteran's military specialty was an 
airplane and engine mechanic so it is apparent that the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable but, 
even assuming that the injuries occurred, the primary 
impediment to a grant of service connection in this case is 
the number of years that have elapsed before the arthritis 
was first shown, almost 50 years after service, and the 
absence of any competent evidence suggesting either of the 
contended causal relationships.

The post-service medical record through the early 1950's does 
not reveal a complaint, finding, or treatment relevant to 
arthritis or joint pain in any location but the lumbosacral 
or sacroiliac areas to support service connection for 
arthritis or joint pain of the hands, shoulders, knees, 
ankles, or cervical spine.  Service connection pursuant to 
the presumptive provisions of 38 C.F.R. § 3.309(a) for 
arthritis as chronic diseases is not in order.

Because there is no evidence of symptoms in the veteran's 
hands, shoulders, knees, ankles, or cervical spine, 
continuity of symptomatology or chronicity to support service 
connection pursuant to the provision of 38 C.F.R. § 3.303(b) 
is not shown.

While the veteran has been diagnosed and has been service-
connected with arthritis, the arthritis was localized to the 
sacroiliac and lumbosacral spine.  Service connection was 
originally granted for hypertrophic arthritis of the lumbar 
spine, this was changed to the sacroiliac joints, and is 
currently characterized a traumatic arthritis of the lumbar 
spine, given the veteran's report of injuring his lower back 
by falling off the wing of an aircraft.  The veteran has 
alleged that arthritis migrates from joint to joint, and 
therefore, because he is service-connected for arthritis in 
the lower back and sacroiliac he should be entitled to 
service connection for the degenerative joint disease of the 
hands, shoulders, knees, ankles, and cervical spine on a 
secondary basis.  There is no competent medical evidence that 
supports the veteran's contention that his arthritis of the 
hands, shoulders, knees, ankles, and cervical spine was 
caused or aggravated by his service-connected arthritis of 
the lumbar spine or sacroiliac joints.  The former, a 
generalized process often seen with aging, was first 
demonstrated almost 50 years after service, whereas the 
arthritis of the lumbar spine was localized to a specific 
area and was attributed to trauma.  While the veteran may 
well believe that his degenerative joint disease is related 
to some remote service trauma, as a layperson without medical 
expertise, he is not qualified to address questions requiring 
medical training for resolution, such as a diagnosis or 
medical opinion as to etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the 
claim for service connection for arthritis of the hands, 
shoulders, knees, ankles, and cervical spine.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

The claim of entitlement to service connection for arthritis 
of the hands, shoulders, knees, ankles, and cervical spine is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

